Citation Nr: 1505086	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-43 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis.

2.  Entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis prior to August 30, 2013, and a rating higher than 20 percent thereafter.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to June 1987.

This appeal is before the Board of Veterans' Appeals (Board) from January and August 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board remanded the appeal in July 2012.  In May 2014, the Board denied the Veteran's increased rating claims and again remanded her claim for a TDIU.  She appealed the adverse determinations to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014, the Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a December 2014 Order, the Court granted the motion, and remanded the appeal to the Board for action consistent with the terms of the JMR.

In an application received in October 2014, the Veteran claimed service connection for a low back disability.  This matter is thus referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the November 2014 JMR, the parties determined that, "with regard to [the Veteran's] right hip osteoarthritis, the Board erred by relying on inadequate medical examinations to deny increased ratings."  Specifically, the parties noted case law standing "for the proposition that when pain is associated with movement, to be adequate for rating purposes ... the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time,'" and that "such 'determinations should, if feasible, be 'portray[ed]' . . . in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.'"  The parties stated that, "[w]hile the examiners noted that [the Veteran] complained of flare-ups [], the examiners did not indicate how much additional functional loss might be expected due to flare-ups."  The parties therefore determined that "the March 2011 and August 2013 examination reports [] are inadequate and remand is required for the Board to either return the examination reports to the examiner for an opinion or obtain a new examination that adequately addresses functional impairment during flareups."

The parties also determined that, on remand, the Board should address the Veteran's argument "that in light of the August 2013 examination finding that X-ray examination showed left foot arthritis [] the Board should discuss the possibility of a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003."

Also, in a statement received in August 2014, the Veteran asserted that she was receiving Social Security Administration (SSA) disability benefits for her feet, hip, and posttraumatic stress disorder.  See 38 C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, as the Veteran's increased claims might affect her TDIU claim, these issues are inextricably intertwined, and the TDIU claim must also be remanded.  See 38 C.F.R. § 4.16(a); Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete SSA records.  A copy of any request sent to SSA, and any reply or records obtained from SSA, must be included in the claims file.

2.  Obtain all outstanding pertinent VA medical records dated from October 2013 to the present.  All records and/or responses should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to evaluate the current level of severity of her bilateral pes planus with plantar fasciitis and right hip osteoarthritis.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  

In assessing the Veteran's right hip osteoarthritis, the examiner should express an opinion as to whether any pain associated with the disability could significantly limit functional ability during flare-ups or during periods of repeated use; indicate how much additional functional loss might be expected due to flare-ups; and, if possible, express such additional functional loss in terms of the degree of additional range-of-motion loss.

In assessing the Veteran's foot disabilities, the examiner should determine whether there is arthritis of either foot established by X-ray findings, specifically identifying the joint(s) involved.  For any such finding of arthritis, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that such arthritis is caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's bilateral pes planus with plantar fasciitis.  If so, the examiner should determine whether such arthritis results in symptoms such as limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, beyond that resulting from her service-connected bilateral pes planus with plantar fasciitis. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




